Citation Nr: 9936049	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ankylosing spondylitis as a residual of Agent Orange 
exposure.  


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a Board decision dated April 11, 1997, this 
case was remanded to the RO to attempt to obtain treatment 
records and a VA examination report.  That development has 
been completed to the extent possible, and the case is again 
before the Board for appellate adjudication. 


FINDINGS OF FACT

1.  The RO initially denied service connection for ankylosing 
spondylitis in a May 1994 rating decision; the veteran was 
notified of this denial in the same month but did not respond 
to the decision within one year of such notification.

2.  Evidence added to the record since the May 1994 RO rating 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim. 

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current ankylosing 
spondylitis and his service, including claimed exposure to 
Agent Orange during service. 


CONCLUSIONS OF LAW

1.  The May 1994 RO rating decision, denying entitlement to 
service connection for ankylosing spondylitis secondary to 
exposure to Agent Orange, is final.  38 U.S.C.A. § 7105 (West 
1991). 

2.  Evidence received since the May 1994 rating decision is 
new and material, and the veteran's claim for service 
connection for ankylosing spondylitis secondary to exposure 
to Agent Orange is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998). 

3.  The veteran's claim of entitlement to service connection 
for ankylosing spondylitis secondary to exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability 
resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (1998).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (1998) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (1998).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (1998).  See 38 
C.F.R. § 3.307(a)(6)(ii) (1998).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  A May 1994 rating decision denied 
service connection for ankylosing spondylitis secondary to 
exposure to Agent Orange.  The May 1994 rating decision 
became final when the veteran did not file a Notice of 
Disagreement within one year of the date that he was notified 
of the unfavorable determination.  See 38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  

The evidence which was of record at the time of the May 1994 
RO rating decision included service medical records, private 
medical and hospitalization reports, and medical articles.  
Service medical records are negative for a spinal or joint 
disorder.  The private medical evidence reflects diagnoses of 
severe ankylosing spondylitis in 1992 which is permanently 
and totally disabling to the veteran, and complaints of low 
back pain and injury at work in 1987.  The medical articles 
indicate that hereditary factors play an important role in 
the development of spondylarthropathies, including ankylosing 
spondylosis following an unknown environmental event. 

Pertinent evidence added to the record since the May 1994 
rating decision includes VA outpatient treatment records, 
numerous private medical records and hospitalization reports, 
and two medical articles.  This additional evidence reflects 
multiple diagnoses of, and treatment for, ankylosing 
spondylitis.  The additional medical articles include that 
one factor which affects the occurrence of ankylosing 
spondylitis in a genetically predisposed person is an 
unidentified environmental factor.  

The Board finds that the evidence added to the record since 
the May 1994 rating decision is sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for ankylosing 
spondylitis secondary to exposure to Agent Orange is 
reopened.  See 38 C.F.R. § 3.104(a); Hodge, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for 
ankylosing spondylitis secondary to exposure to Agent Orange 
is well grounded.  There is simply no competent medical 
evidence of record to demonstrate a nexus between the 
veteran's current ankylosing spondylitis and service, 
including claimed exposure to Agent Orange in service.  See 
38 U.S.C.A. § 5107(a).  Ankylosing spondylitis is not a 
presumptive disease listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on that basis.  38 C.F.R. 
§§ 3.307, 3.309. 

Regardless of the veteran's perception, the medical evidence 
of record, including the medical articles or treatise 
evidence, does not demonstrate the required medical nexus.  
With regard to medical treatise evidence, the Court has held 
that, while a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The 
articles submitted by the veteran demonstrate only that there 
is support for a genetic basis for ankylosing spondylitis, 
although environmental factors also appear to be operative.  
One submission even includes that the cause of ankylosing 
spondylitis is unknown, though it reports that evidence 
suggests that the disease occurs when a genetically 
predisposed person is affected by several possible factors, 
including a bacterium, virus, or other unidentified 
environmental factor.  These articles do not constitute 
evidence of a generic relationship with a degree of certainty 
such that, under the facts of this veteran's case, there is 
at least "plausible causality" of a relationship between 
Agent Orange exposure and ankylosing spondylitis. 

The Board notes the veteran's sincere belief that his 
currently diagnosed ankylosing spondylitis is etiologically 
related to exposure to Agent Orange in service.  However, 
while a lay person is competent to describe symptoms, he is 
not competent to offer evidence which requires medical 
knowledge, such as a determination of etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin  
v. Brown, 8 Vet. App. 280, 284 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (if the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C. section 5107(a) and does 
not have a well-grounded claim); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim).  For these reasons, the 
Board must find the veteran's claim for service connection to 
be not well grounded.  See 38 U.S.C.A. § 5107(a).  No further 
action, including a remand for further development, is 
required.  See Winters at 206.



ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for ankylosing 
spondylitis secondary to exposure to Agent Orange, the appeal 
to this extent is granted. 

Evidence of a well-grounded claim not having been submitted, 
service connection for ankylosing spondylitis secondary to 
exposure to Agent Orange is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

